PER CURIAM.
Defendant was charged with breaking and entering with intent to commit a felony and plead guilty to the lesser included offense of breaking and entering with intent to commit a misdemeanor, which latter plea the record clearly reflects was accepted by the court. However, the record further reflects that the defendant was inadvertently adjudicated guilty of breaking and entering with intent to commit a felony. The State’s brief concedes this inadvertence. We have considered the other • points raised by the defendant and find them to be without merit. Accordingly, the judgment and sentence for breaking and entering with intent to commit a felony is vacated and set aside and the cause remanded to the trial court for the re-imposition of the appropriate judgment and sentence consistent with the record herein.
WALDEN, CROSS and MAGER, JJ., concur.